UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                            X
TOWAKIKOMATSU,

                       Plaintiff(s),

                                                                 ORDER
        -V-                                                CV 21-1838(RJD)(RLM)

UNITED STATES OF AMERICA,et al,

                              Defendant(s).
                                            X
DEARIE,DISTRICT JUDGE.

       Motion(ECF No. 17)for reconsideration is denied. Motion for reconsideration of

recusal is denied. Request to certify is denied.

       The Clerk ofthe Court is directed to mail a copy ofthis Order to Mr. Komatsu.


SO ORDERED.


Dated: Brooklyn, New York
        June 30,2021

                                       Raymond J. Dearie
                                       RAYMOND J. DEARIE
                               UNITED STATES DISTRICT JUDGE




cc: Towaki Komatsu            (By U.S. Mail)
   802 Fairmount PI.
    Apt. 4B
    Bronx, New York 10460
